

116 HR 2815 IH: Training the Next Generation of Primary Care Doctors Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2815IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Mr. Ruiz (for himself, Mrs. Rodgers of Washington, Ms. Torres Small of New Mexico, and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reauthorize section 340H of the Public Health Service Act to continue to encourage the
			 expansion, maintenance, and establishment of approved graduate medical
			 residency programs at qualified teaching health centers, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Training the Next Generation of Primary Care Doctors Act of 2019. 2.FindingsCongress finds as follows:
 (1)The program of payments to teaching health centers for graduate medical education under section 340H of the Public Health Service Act (42 U.S.C. 256h) was enacted in 2010 and reauthorized in 2015 and 2018 to address the crisis-level shortage of primary care physicians, especially in rural and medically underserved communities.
 (2)Teaching health center residents and faculty will provide more than 1,000,000 primary care medical visits in 2019 to underserved communities.
 (3)When compared with traditional Medicare GME residents, residents who train at teaching health centers are more likely to practice primary care and remain in underserved or rural communities.
 (4)The teaching health center program not only plays a vital role in training the Nation’s next generation of primary care physicians (including dentists), but helps bridge the Nation’s physician shortfall and address the maldistribution of physicians across the United States.
 (5)For these reasons, it is of vital importance to continue the program under section 340H of the Public Health Service Act (42 U.S.C. 256h) at a sustainable level of funding per full-time equivalent resident, as recommended in the fact sheet of the Health Resources and Services Administration entitled Cost Estimates for Training Residents in a Teaching Health Center.
			3.Payments
 (a)In generalSubsection (g) of section 340H of the Public Health Service Act (42 U.S.C. 256h(g)) is amended— (1)by redesignating paragraph (2) as paragraph (4); and
 (2)by inserting after paragraph (1) the following:  (2)Payments to approved graduate medical residency training programsTo carry out this section, for payments to approved graduate medical residency programs (as defined in paragraph (j)(1) of this section), there are appropriated $126,500,000 for fiscal year 2020, $128,000,000 for fiscal year 2021, $130,000,000 for fiscal year 2022, $133,000,000 for fiscal year 2023, and $136,000,000 for fiscal year 2024, to remain available until expended.
 (3)Payments to new approved graduate medical residency training programsTo carry out this section, for payments to new approved graduate medical residency training programs (as defined in paragraph (j)(2) of this section), there are appropriated $8,500,000 for fiscal year 2021, $17,000,000 for fiscal year 2022, $34,500,000 for fiscal year 2023, and $44,000,000 for fiscal year 2024, to remain available until expended..
 (b)Number of residentsIn calculating the level of payments to each approved graduate medical residency training program pursuant to subsection (g)(2) of section 340H of the Public Health Service Act (42 U.S.C. 256h), the Secretary of Health and Human Services shall pay for the number of residents at a program at a number that is no lower than the highest number of residents in their programs for the period of fiscal years 2016 through 2018.
 (c)LimitationsThe number of full-time equivalent residents for which a qualified teaching health center receives payments pursuant to subsection (a)(1)(C) of section 340H of the Public Health Service Act (42 U.S.C. 256h) for a fiscal year shall not exceed by more than 6 the number of full-time equivalent residents for which the center received such payments for the preceding fiscal year.
 (d)Report on expansion and training costsNot later than September 30, 2022, the Secretary of Health and Human Services shall submit to the Congress a report on the establishment of new approved graduate medical residency programs and expansion of existing approved graduate medical residency programs. The report shall include the locations of such programs, the number of residents, and statistics regarding the number of programs receiving priority under subsection (a)(3) of section 340H of the Public Health Service Act (42 U.S.C. 256h). The report shall examine the direct graduate expenses of approved graduate medical residency training programs; the indirect expenses associated with the additional costs of teaching residents; and determine the current per resident per year cost of training residents at qualified teaching health centers.
 (e)Public availability of dataThe Secretary of Health and Human Services shall make available to the public the data reported by qualified teaching health centers pursuant to subsection (d) of this section and subsection (h)(1) of section 340H of the Public Health Service Act (42 U.S.C. 256(h)).
			